Title: To Alexander Hamilton from William Duer, 7 September 1793
From: Duer, William
To: Hamilton, Alexander



New York Sept. 7th. 1793.
Sir

I have perused the Letter of this Date which Mr. Hall has addressed to you; and in justice to him am obliged to declare that, at my Desire he visited several Places in the State of New Jersey, previous to the Act of Incorporation of the Manufacturing Society, in order to ascertain the most Eligible Situation for the Seat of that Establishment. Exclusive of this he attended the Legislature at Trenton at my Request during the whole Time the Bill was in Agitation, and rendered essential Service in forwarding it. Whether these Services, and Employment of Time Entitle him to Compensation the Directors can best determine. For my own Part I do not hesitate to declare that If I had any Influence in the Determination, the Claims of Mr. Hall on this Account, would have their Weight.
I am Sir, with Sentiments of Esteem Your Obet. Hle. Sert.

Wm. Duer
Alexr. Hamilton Esqr.

